DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Acknowledgement of Amendment
Applicant’s Amendment of 01/05/2022, is acknowledged. New claims 26-28 are added and no claims are cancelled. Claims 1-28 are currently pending.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being failing for adequate structural cooperative relationships of elements, particularly it is unclear regarding limitations as claimed at line 6-9 of claim 1 which recites “an optical layer configured to reflect at least a portion of the first p-polarized radiation incident on a first side of the optical layer with having a first wavelength corresponding to the predetermined spectrum, and pass through at least a portion of the first p-polarized radiation having a second wavelength” in which  optical layer configured to reflect a portion of the first P-polarized radiation at the same time pass through a portion of the first P-polarized radiation. Examiner think the claim needs to identify the reflected radiation to be different from the pass through radiation.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9 and 16 -19 are rejected under 35 U.S.C. 103 as being unpatentable over by Handschy et al. (5900976) in view of Gupta (20130250415 A1).

Regarding claim 1 , Handschy et al. discloses a display apparatus (see Fig. 1-6, mainly Fig. 6), comprising: 
an outputter (512+520) configured to output first radiation (524)  including visual information in a predetermined spectrum (visual information from 520, forming patterned modulated light, column 8, line 29-52, inherently having a spectrum); 
a polarizing plate (100) configured to absorb a first s-polarized radiation (PBS 100 comprises 104 as in Fig. 2, which absorbs S-polarized light, see column 4, line 58-
an optical layer (102) configured to pass through at least a portion of the first p-polarized radiation (524 to 534) having a second wavelength (inherently radiation 524 having at least a wavelength because any radiation produced by the source 512 will comprise wavelengths within spectrum of visible and nonvisible radiation, further claim does not indicate first wavelength and second wavelength are different).
Handschy et al. in embodiment of Fig. 6 do not teach  an optical layer configured to reflect at least a portion of the first p-polarized radiation incident on a first side of the optical layer having a first wavelength corresponding to the predetermined spectrum,
Handschy et al. in embodiment of Fig. 4 teaches an optical layer (306) configured to reflect at least a portion of the first p-polarized radiation incident on a first side of the optical layer (see column 6, line 2-6, discloses “306 is configured to reflect P-polarized light”) having a first wavelength corresponding to the predetermined spectrum (P-polarized light, inherently  having a first wavelength corresponding to the predetermined spectrum since first wavelength and second wavelength is not indicated different, first wavelength can be same as second wavelength ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use optical layer configured to reflect p-polarizing radiation  as disclosed by Handschy et al. in embodiment of Fig. 4 as layer 106 and apply it to embodiment as in Fig. 6    for the purpose of improving contrast ratio (see column 9, line 3-10).


Gupta discloses head-up display 800 as an augmented reality display utilizes in coupling PBS  and out-coupling PBS (as shown in Fig. 8)
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use PBS with heads-up display as an augmented reality display as disclosed by Gupta and use display system of Handschy et al. to make augmented reality system as taught by Gupta for the purpose of  viewing super imposed image with outside scene (see Gupta paragraph [0045]-[0046].).

Regarding claim 2 , Handschy et al. discloses PBR for an AR display apparatus (see Fig. 1-6, mainly Fig. 6) the outputter (512+520) is further configured to output the first p-polarized radiation including the visual information (524) such that the first p-polarized radiation including the visual information passes through the polarizing plate and is projected to the optical layer (306 as in Fig. 4). 

Regarding claim 3 , Handschy et al. discloses AR display apparatus (see Fig. 1-6, mainly Fig. 6) as in claim 1 and does not teach the limitation of this claim.
optical layer is further configured to reflect into a predetermined viewing space the optical layer (layer 306 as in Fig. 4 or 106 as on Fig. 1 is provided in Fig. 6)  is further configured to reflect, into a predetermined viewing space (536), the at least a portion of the first p-polarized radiation with the first wavelength corresponding to the predetermined spectrum, among the first p-polarized radiation passing through the  

Regarding claim 4 , Handschy et al. discloses PBR for an AR display apparatus (see Fig. 1-6, mainly Fig. 6) the outputter (512+520) comprises: a display panel (520) configured to display the visual information based on the predetermined spectrum; and a light source (512) configured to provide a light to the display panel for displaying the visual information (see column 8, line 29-52 discloses 520 as spatial light modulator provide image information).

Regarding claim 5 , Handschy et al. discloses PBR for an AR display apparatus, an AR display apparatus (see Fig. 1-6, mainly Fig. 6) the first p-polarized radiation (524) including the visual information is incident at a predetermined threshold angle when projected to the optical layer (layer of 100 in fig. 6, similar layer to 106 or 306 as in Fig. 2 and Fig. 4, ray 524 is incident at predetermined angle onto the PBS).

Regarding claim 6 , Handschy et al. discloses PBR for an AR display apparatus, an AR display apparatus (see Fig. 1-6, mainly Fig. 6),  the polarizing plate (100) is further configured to absorb a second s-polarized radiation, among a second radiation incident on a second side of the optical layer and passing through the optical layer (as 

Regarding claim 7 , Gupta discloses the AR display apparatus (as in Fig. 8) a second p-polarized radiation, among a second radiation (as an external scene) being incident on a second side of the optical layer ( on an out-coupling PBS 810).
Handschy et al. discloses PBR for an AR display apparatus (see Fig. 1-6, mainly Fig. 6) in which if utilized with Gupta then external scene will  pass through the optical layer, pass through the polarizing plate and is reflected by the outputter, and the second p-polarized radiation reflected by the outputter passes through the polarizing plate and is projected to the first side of the optical layer. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use PBS with heads-up display as an augmented reality display as disclosed by Gupta and use display system of Handschy et al. to make augmented reality system as taught by Gupta for the purpose of  viewing super imposed image with outside scene (see Gupta paragraph [0045]-[0046].).

Regarding claim 9 , Handschy et al. discloses a display apparatus (see Fig. 1-6, mainly Fig. 6), except limitation of this claim.
Handschy et al. in a different embodiment of Fig. 4 discloses ,the optical layer (306) is configured to reflect the first p-polarized radiation inherently having  the first 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention use an optical layer configured to reflect P-polarized radiation incident as disclosed by Handschy et al. in embodiment of Fig. 4 having layer 306 and replace 106 with it of polarizing plate 100 of Fig. 6 for the purpose of providing  improved contrast ratio (column 6, line 40-51); since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (also see column 3, line  18-50).

Regarding claim 16 , Handschy et al. discloses a display apparatus (see Fig. 1-6, mainly Fig. 6), the optical layer comprises at least one of a diffraction optical element (530+532, a reflective magnifier (DOE). 

Regarding claims 17-19, the structural limitations therein are the same as those recited in claims 1-7 and 9-16, as rejected by Handschy et al. in view of Gupta.
Handschy et al. in view of Gupta is silent to an augmented reality display method.
However, one skilled in the art will recognize that an augmented reality display method will comprise Applicant’s recited steps of absorbing, transmitting and reflecting.  Since only generic method steps and no specific method steps are claimed, the structure taught by  Handschy et al. in view of Gupta meets Applicant’s recited method step limitations. 
.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Handschy et al. (5900976) in view of Gupta (20130250415 A1) and further in view of Takahashi (5237446).

Regarding claim 10 , Handschy et al. in view of Gupta discloses a display apparatus having the predetermined spectrum comprises a plurality of wavelengths (see column4, line 20-34 discloses broad spectrum includes predetermined spectrum).
Handschy et al. in view of Gupta do not state the optical layer has a different reflectance for each of the plurality of wavelengths. 
Takahashi discloses (see Fig. 12) an optical layer (LF as in Fig. 12) the optical layer has a different reflectance for each of the plurality of wavelengths (as shown incident ray comprising R,G,B,IR incident on a surface layers consist of element 17-23 which reflects wavelengths related to Red, Green,  Blue light and transmit IR.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace 106 with entire element of Fig. 12 consist of prism 11 with layers 18 attached to prism 11, Layer 20 attached to layer 18 and layer 22 attached to 20 and film 17 disposed between prism 11 and layer 18, film 

Regarding claim 11. Takahashi further discloses (see Fig. 12) the predetermined spectrum comprises at least one of a radiation with a wavelength of red (as indicated with R), a radiation with a wavelength of green (as indicated with G), or a radiation with a wavelength of blue (as indicated with B).

Regarding claim 12. Takahashi further discloses (see Fig. 12) a reflectance of the optical layer is determined based on a visibility required by the optical layer (i.e. visible light with red, green and Blue light (see claim 12).

Regarding claim 13. Handschy et al. in view of Gupta discloses a display apparatus the optical layer (106) is further configured to reflect at least a portion of a second radiation (116)  with the first wavelength.
Takahashi further discloses (see Fig. 12) the optical layer is further configured to reflect at least a portion of a second radiation with the wavelength corresponding to the predetermined spectrum among the second radiation being incident on a second side of the optical layer (as an incident ray consist of R,G,G,IR). 

Regarding claim 14, Handschy et al. in view of Gupta discloses a display apparatus as in claim 1 except limitation of this claim.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace layer 17 with IR reflecting film with entire element of Fig. 12 consist of prism 11 with layers 18 attached to prism 11, Layer 20 attached to layer 18 and layer 22 attached to 20 and film 17 reflecting IR disposed between prism 11 and layer 18, in order to form the device act as a low pass filter.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over by Handschy et al. (5900976) in view of Gupta (20130250415 A1) and further in view of Weber et al. (6952312 B2).

Regarding claim 15 , Handschy et al. in view of Gupta discloses a display apparatus as in claim 1 except limitation of this claim.
Weber et al. discloses The AR display apparatus (as in fig. 2), wherein the optical layer  (20)(the optical layer 20 as disclosed by Weber et al. and replace with optical layer of Handschy et al.) is positioned between a windshield (18) of a vehicle  (see column 6, line 9-15 discloses use for vehicle)  and an internal cover layer, outside of the windshield with respect to the vehicle.  

. 

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over by Breed (20070057781 A1) in view of Tsuji et al. (EP0456427 B1).

Regarding claim 20 , Breed discloses  an augmented reality (AR) display apparatus (as in Fig. 74-94) comprising: 
a memory (paragraph [0330] discloses processor’s memory configured to store one or more instructions;
 a processor (paragraph [0222]) configured to execute the one or more instructions (see paragraph [0222] to: 
	generate visual information; and 
control a display panel to output the visual information (see paragraph [0223-]-[0225]); 
the display panel configured to output radiation including the visual information in a predetermined spectrum (see paragraph [0222]); 
Breed does not teach particularly a polarizing plate configured to only transmit p-polarized radiation, among the radiation output from the display panel; and 
an optical layer configured to reflect at least a portion of the p-polarized radiation  among the radiation output from the display panel; and an optical layer configured to 
Tsuji et al. discloses (See Figs. 1-6 mainly Fig. 3) a polarizing plate (101) configured to only transmit p-polarized radiation (Lp+Lp* as in Fig. 3), among the radiation output from the display panel (Ls+Lp from source 100, in this case, Fig. 3 illustrates transmission of p-polarized light); and 
an optical layer (surface 39a) configured to reflect at least a portion of the p-polarized radiation  having a first wavelength corresponding to the predetermined spectrum towards a  viewing area ( Lp* as in Fig. 3 having inherently a wavelength of light spectrum from 100 name as first wavelength)  and passing through at least a portion of the first p-polarized radiation having a second wavelength (Lp, P-polarized radiation pass through inherently having a wavelength name as second wavelength).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a polarizing plate and an optical layer as disclosed by Tsuji et al. with modifying the device of Breed with substituting components in order to9  of Fig. 4 as layer 106 and provide it to polarizing plate 100 of Fig. 6 to the device of Breed fin order to the improved utilization efficiency of light.

Regarding claim 21 , Tsuji et al. further discloses (See Figs. 1-6 mainly Fig. 3)  to reflect the at least the portion of the p-polarized radiation with the first wavelength corresponding to the predetermined spectrum towards the viewing area(Lp and Lp* both 

Regarding claim 22 , Tsuji et al. further discloses (See Figs. 1-6 mainly Fig. 3) an optical element (103 as in Fig. 6)  configured to adjust a direction of  the p-polarized radiation including the visual information to be incident to the optical layer at a predetermined angle (inherent to disclosure of “the degree of freedom of design of the projection lens” at page 6, column 9, line 15-28) . 

Claims 23-24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over by Breed (20070057781 A1) in view of Handschy et al. (5900976).

Regarding claim 23, Breed discloses  an augmented reality (AR) display apparatus (as in Fig. 74-94) comprising: 
A windshield of a vehicle (as in Fig. 80A, element 512 disposed on windshield), and a multiband dichroic coating (512) layer formed on the windshield of the vehicle
Breed does not teach the multiband dichroic coating is configured to: 
reflect a first spectrum of radiation incident on the multiband dichroic coating layer from outside the vehicle; 
pass through a second spectrum of the radiation incident on the multiband dichroic coating layer from outside the vehicle; and 
pass through p-polarized portion of the second spectrum of the radiation reflected inside the vehicle. 
st and 2nd spectrum) incident on the multiband dichroic coating layer (100) from outside the vehicle (left side of 100 is outside of vehicle),
pass through a second spectrum of the radiation (524-528, consists of 1st and 2nd spectrum) incident on the multiband dichroic coating layer (100 from left side) from outside the vehicle; and 
pass through p-polarized portion of the second spectrum of the radiation reflected inside the vehicle (534 to 538). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an optical layer configured to reflect P-polarized radiation incident to a viewing area as disclosed by Handschy et al. in embodiment of Fig. 4 as layer 106 and provide it to polarizing plate 100 of Fig. 6 to the device of Breed for the purpose of providing display device.

Regarding claim 24 , Handschy et al. discloses a display apparatus (see Fig. 1-6, mainly Fig. 6), the multiband dichroic coating layer (100) is further configured to reflect at least a portion of a p-polarized radiation including visual information generated inside the vehicle towards a viewing area (as in the fig. 6  light 524 to 528 to 534 to 538).

Regarding claim 28, Handschy et al. further discloses  the first spectrum includes a first wavelength (518 is a visible light inherently includes wavelength for red .


Claim 25  is rejected under 35 U.S.C. 103 as being unpatentable over by Breed (20070057781 A1) in view of Handschy et al. (5900976) and further in view of Weber et al. (6952312 B2).

Regarding claim 25, Breed  in view of Handschy et al. discloses  an AR display apparatus as in claim 23 except the multiband dichroic coating layer is formed between the windshield and the coating layer.
Weber et al. discloses an AR display with polarizer having dichroic coating is formed with in windshield (in which windshield portion on one side of  polarizer 20 is considered as coating and other side of coating layer is windshield).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an optical layer located within windshield as disclosed by Weber et al. with the device of Breed in view of Handschy et al. for the purpose of providing Head-up display.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over by Handschy et al. (5900976) in view of Gupta (20130250415 A1) and further in view of Weber et al. (6952312 B2).

Regarding claim 27, Handschy et al.  in view of Gupta discloses  an AR display apparatus as in claim 1 except the limitation of this claim.
Weber et al. discloses (see Fig. 1) an AR display with the optical layer (3) is provided on a first location on a windshield (W) of a vehicle, and wherein the polarizing plate (7) is provided at a second location separated from the optical layer and the windshield of the vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an optical layer located on a windshield and polarizing plate separate from an optical layer and windshield as disclosed by Weber et al. with the device of Handschy et al.  in view of Gupta for the purpose of providing Head-up display.

Allowable Subject Matter
Claims 8 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  As to claims 8, although the prior art teaches examples of dichroic optical .
As to claims 26, although the prior art teaches examples of dichroic optical element , the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 26, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive. Applicant stated that the prior art Handschy et al. does not teach as claimed in claim 1 “ an optical layer configured to reflect at least a portion of the first p-polarized radiation incident on a first side of the optical layer having a first wavelength corresponding to the predetermined spectrum, and pass through at least a portion of the first p-polarized radiation having a second wavelength”.
Examiner respectfully considered the argument however the claim is for an optical layer to reflect first wavelength and claim does not exclude any other wavelength from reflecting similarly the optical layer to pass through at least a portion of the first p-polarized radiation having a second wavelength and does not exclude any other wavelength from passing through.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an optical layer configured to reflect at least a portion of the first p-polarized radiation incident on a first side of the optical layer having a first wavelength corresponding to the predetermined spectrum and pass through at least different portion of the first P-polarized radiation then reflected first P-polarized radiation and having different wavelength of the predetermined spectrum then reflected p-polarized radiation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s arguments with respect to claim(s) 17-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        March 23, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872